Dillon, J.
i. koemeb áhjüdmsum of action. Difficulty is frequently experienced in deciding questions of this character. This difficulty is often increased instead of diminished, if reliance be alone placed upon adjudged cases in making the decision. That a party shall not be allowed to split up an entire and indivisible claim, and recover upon it in fragments, in different actions, is in itself most reasonable, and plain enough upon the authorities. For one and the same cause of action, a party should not be vexed with a multitude of suits. There is no reason why he should be. There are many reasons why he should not be. For if he may divide a single and entire' cause of action once, what limit is there, but the caprice or will of the party, to endless division ? What is dependent upon the caprice or will of an adversary, may be affirmed to be practically with*295out limit. To allow a single claim to be divided, and recovered in parcels, would be. to sanction a doctrine which is without reason, and would lead to unnecessary and vexatious suits.
Effectually to prevent this, the law wisely holds, that a party cannot recover in parts, a claim which, in its legal nature, is indivisible. Thus, if the defendant had sold the horse of the plaintiff and received the money all at one time, or at different times, the plaintiff, after it was all received, could not divide or split up the amount and sue for it in different actions. This would be a. plain case, and within the reason of the rule.
2. — where claim is legaljy divisible, But, if defendant sold the horse to A, and then the hogs to B, the house to C, and the land to D, we do not think that such a claim is, within the mean- , „ - _ , _ , , , mg ox the rule, single, entire,- and, m its nature, so indivisible, that a recovery for the horse sold to A would bar an action for the land sold to D.
The finding of facts is silent as to whether the defendant sold the various articles of property to one person, at one time and by one contract, or to different persons at different times. It is also silent as to whether the plaintiff knew, when he brought his suit before the justice, that the articles now sued for had been sold, and the money therefor received by the defendant. As the onus of establishing his defense is upon the defendant, these material omissions in the findings make against him. In thus stating that a recovery for the horse would not bar a subsequent action for the land, we do not say that there may not be eases in which the transaction between principal and agent may consist of a multitude of items assimilating it to a running account, to which a different rule might apply. We decide the case upon its own circumstances, and are of the opinion that the court below drew the proper conclusion of law from the facts it found.
*296In reaching this conclusion, the consideration has had weight with us, that it is especially found that the former recovery, relied on as a bar “ did not include the property herein sued for” so that the defense is more technical than intrinsically meritorious.
And the further consideration has influenced us, that the tendency of modern décision is strongly, and we think wisely in the direction of holding nothing to be barred except the precise matters which were involved and adjudicated in the first action. The exceptions to the rule, viz.: that nothing is barred except what was in issue and actually decided in the former suit, are being constantly reduced to narrower limits. In support of our conclusion we refer to the reasoning of the court in Secor v. Sturgis (16 N. Y. 548), overruling Calvin v. Corwin (15 Wend. 557), cited by appellant. The other cases referred to by him do not conflict with óur opinion.
Affirmed.